Citation Nr: 0514212	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  01-04 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active duty from September 1963 through 
September 1965.  This claim initially came before the Board 
of Veterans' Appeals (Board) on appeal from a December 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which denied 
the veteran's claim of entitlement to service connection for 
PTSD.  The Board Remanded the claim in July 2003.  The claim 
now returns following that Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

By documents dated in April 2005, the veteran's 
representative provided additional evidence regarding the 
veteran's alleged stressor and waived review by the agency of 
original jurisdiction of this evidence.  The evidence appears 
relevant to the veteran's contention that an earthquake and 
tsunami which hit Alaska, including the military base where 
he was stationed in Alaska at the time, and his participation 
in the clean-up, were the stressors which has caused his 
PTSD.

As this additional evidence provides objective verification 
of an event which the veteran has described as a stressor, 
further medical development is required.  The veteran should 
be afforded examination to determine whether the veteran 
currently has PTSD, and, if so, whether that disorder is 
etiologically related to the claimed stressor.

Any additional actions which are required as a result of 
changes in interpretation of the VCAA or in case law which 
may be issued after the date of this Board decision should be 
undertaken as required on Remand.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that it is his 
responsibility to identify any evidence 
relevant to his claim, of any type he 
wants VA to attempt to obtain, including 
clinical records or employment records.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  If there are any additional 
documents, reports, or types of records 
which might substantiate his claim for 
service connection for PTSD, he should 
identify or submit such records.  In any 
event, the veteran should be specifically 
asked to provide any evidence in his 
possession or to identify any evidence 
that might be obtained that might 
substantiate his claim on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should again be afforded 
the opportunity to identify any records 
of treatment for PTSD which are not yet 
of record.  The records of the veteran's 
current VA treatment, from November 2001 
to the present, should be obtained.

The veteran should also be afforded the 
opportunity to identify records of 
treatment by private providers from 
November 2001 to the present, if there 
are any such records, and all records 
identified by the veteran should be 
obtained.  

Even if the veteran does not provide 
identification of the VA facilities at 
which he was treated, an attempt should 
be made to locate all VA clinical records 
of treatment of PTSD from November 2001 
to the present.  Documentation of the 
search for current VA clinical records 
should be associated with the claims 
file.  

3.  Prepare a summary of the veteran's 
contentions regarding claimed stressors.  
Send this summary, a copy of the 
veteran's DD 214, the service personnel 
documents which show the veteran's unit 
and the dates during which he was 
stationed in Alaska, as well as 
information regarding the March 1964 
earthquake and damage to the military 
base at which the veteran was stationed, 
to the United States Armed Services 
Center for Unit Records Research (CURR), 
7798 Cissna Road, Springfield, Virginia 
22150-3197.  Request that CURR attempt to 
verify the participation of the veteran 
or the veteran's unit in earthquake 
rescue or cleanup operations in Alaska 
following a March 28, 1964 earthquake and 
tsunami.

4.  The veteran should be afforded VA 
psychiatric examination.  The examiner 
should be provided with a copy of the 
summary provided to CURR and CURR's 
response should be identified for the 
examiner's review.  The claims folders 
should be sent to the examiner for review 
of pertinent documents therein, including 
beginning with the veteran's treatment of 
dysthymia in 1991.  Any necessary 
diagnostic examinations or studies should 
be conducted.  The examiner should assign 
a diagnosis/es for the veteran's current 
psychiatric disorder(s).  

If the veteran meet the diagnostic 
criteria for assignment of a diagnosis of 
PTSD, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent likelihood or 
greater) that events which occurred 
during the veteran's military service are 
etiologically related to the development 
of PTSD.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled VA examination(s) and to 
cooperate in the development of his 
claim.  The consequences for failure to 
report for VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  If the 
veteran does not report for the scheduled 
examination, documentation should be 
associated with the claims file showing 
that notice of the examination was sent 
to the veteran's last known address.  If 
any notice afforded the veteran is 
returned as undeliverable, the RO should 
so indicate.  

6.  If any decision with respect to the 
claim on appeal remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


